Case 2:19-cv-07927-ODW-GJS Document 225 Filed 10/02/20 Page 1 of 7 Page ID #:3363



  1   John D. Lombardo (Bar No. 187142)
      john.lombardo@arnoldporter.com
  2   Arnold & Porter Kaye ScholerthLLP
      777 South Figueroa Street, 44 Floor
  3   Los Angeles, CA 90017-5844
      Telephone: 213.243.4000
  4   Facsimile: 213.243.4199
  5   Craig A. Holman (admitted pro hac vice)
      craig.holman@arnoldporter.com
  6   Arnold & Porter Kaye Scholer LLP
      601 Massachusetts Ave., N.W.
  7   Washington, D.C. 20001
      Telephone: 202.942.5000
  8   Facsimile: 202.942.5999
  9   Attorneys for Plaintiff
      Space Exploration Technologies Corp.
 10
 11                           UNITED STATES DISTRICT COURT
 12                         CENTRAL DISTRICT OF CALIFORNIA
 13                                     WESTERN DIVISION
 14   Space Exploration Technologies Corp.,            Case No. 2:19-cv-07927-ODW(GJS)
                                                       Honorable Otis D. Wright II
 15                        Plaintiff,
 16         v.
 17   United States of America,                        JOINT RESPONSE TO COURT'S
                                                       ORDER TO SHOW CAUSE AND
 18                        Defendant,                  JOINT STIPULATION
 19         v.
 20   Blue Origin, LLC, et al.,
 21                        Defendant-Intervenors.
 22
 23
 24
 25
 26
 27
 28

                 JOINT RESPONSE TO COURT'S ORDER TO SHOW CAUSE AND JOINT STIPULATION
Case 2:19-cv-07927-ODW-GJS Document 225 Filed 10/02/20 Page 2 of 7 Page ID #:3364



  1   [Caption page continued]
  2   Kara L. Daniels (admitted pro hac vice)
      kara.daniels@arnoldporter.com
  3   David M. Hibey (admitted pro hac vice)
      david.hibey@arnoldporter.com
  4   Sonia Tabriz (admitted pro hac vice)
      sonia.tabriz@arnoldporter.com
  5   Nathaniel Castellano (admitted pro hac vice)
      nathaniel.castellano@arnoldporter.com
  6   Arnold & Porter Kaye Scholer LLP
      601 Massachusetts Avenue, N.W.
  7   Washington, D.C. 20001
      Telephone: (202) 942-5000
  8   Facsimile: (202) 942-5999
  9   Attorneys for Plaintiff
      Space Exploration Technologies Corp.
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             -2-
             JOINT RESPONSE TO COURT'S ORDER TO SHOW CAUSE AND JOINT STIPULATION
Case 2:19-cv-07927-ODW-GJS Document 225 Filed 10/02/20 Page 3 of 7 Page ID #:3365



  1         Pursuant to the Court's September 24, 2020 Order directing the Parties to show
  2   cause "as to whether the Court should enter judgment in favor of Defendants given [the
  3   Court's] decision, thereby closing the case" (Dkt. 223 at 36), Plaintiff Space Exploration
  4   Technologies Corp. ("SpaceX"), Defendant the United States of America, and
  5   Defendant-Intervenors Blue Origin, LLC, Orbital Sciences Corporation, and United
  6   Launch Services, LLC, by and through their respective counsel of record, hereby
  7   stipulate that the Parties agreed to a process by which the Court could adjudicate this
  8   Administrative Procedure Act matter based on briefings on the Certified Administrative
  9   Record. (Dkt. 161 at 3.) In reviewing a case under the Administrative Procedure Act,
 10   as here, "the Court does not, as it would in ruling on an ordinary summary judgment
 11   motion, determine whether there is any genuine dispute of material fact. Instead, summary
 12   judgment serves as a mechanism for deciding, as a matter of law, whether the agency action
 13   passes muster under the APA." GB Int'l v. Crandall, 403 F. Supp. 3d 927, 931 (W.D.
 14   Wash. 2019) (citing Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985), Nw.
 15   Motorcycle Ass'n v. USDA, 18 F.3d 1468, 1471-72 (9th Cir. 1994), and Occidental Eng'g
 16   Co. v. INS, 753 F.2d 766, 769-70 (9th Cir. 1985)). "Accordingly, the Court reviews the
 17   evidence included in the administrative record to determine, whether as a matter of law,
 18   the evidence permitted the agency to make the decision it did." Id.
 19          Plaintiff SpaceX, accordingly, filed a Motion for Judgment on the
 20   Administrative Record. The Court's September 24, 2020 Order denied that motion,
 21   concluding that the Air Force's actions were not arbitrary, capricious, or in violation of
 22   the law, and that SpaceX was not entitled to any relief in this action. (See Dkt. 223 at
 23   35.) Considering the November 2019 Stipulation and the Court's inherent authority to
 24   treat Defendants' filings as if they had made cross-motions (see, e.g., Fed. R. Civ. P.
 25   56(f)), the Court may enter judgment in favor of Defendants based on the Court's
 26   September 24, 2020 Order, provided that any such judgment preserves all rights and
 27   remedies of SpaceX on appeal and in further remand proceedings if necessary. In the
 28

               JOINT RESPONSE TO COURT'S ORDER TO SHOW CAUSE AND JOINT STIPULATION
Case 2:19-cv-07927-ODW-GJS Document 225 Filed 10/02/20 Page 4 of 7 Page ID #:3366



  1   latter regard, all Parties agree that this Stipulation does not waive or release any such
  2   rights.
  3
      Dated: October 2, 2020           ARNOLD & PORTER KAYE SCHOLER LLP
  4
  5                                    By: /s/ Craig A. Holman
                                           Craig A. Holman (admitted pro hac vice)
  6
                                           Attorney for Plaintiff
  7                                        Space Exploration Technologies Corp.
  8
  9                                    U.S. DEPARTMENT OF JUSTICE
 10                                    JEFFREY BOSSERT CLARK
                                       Acting Assistant Attorney General
 11                                    ANTHONY J. COPPOLINO
                                       Deputy Director, Federal Programs Branch
 12                                    /s/ Joseph E. Borson
                                       JOSEPH E. BORSON
 13                                    REBECCA CUTRI-KOHART
                                       Trial Attorneys, Civil Division, Federal Programs
 14                                    Branch
 15                                    Attorneys for Defendant
                                       United States of America
 16
 17                                    BARNES AND THORNBURG LLP
 18
                                       By: /s/ Scott E. Pickens
 19                                        Scott E. Pickens (admitted pro hac vice)
 20                                        Attorney for Defendant-Intervenor
                                           Blue Origin, LLC
 21
 22                                    MCGUIREWOODS LLP
 23
                                       By: /s/ Todd R. Steggerda
 24                                        Todd R. Steggerda (admitted pro hac vice)
 25                                        Attorney for Defendant-Intervenor
                                           United Launch Services, LLC
 26
 27
 28

                                                -2-
                JOINT RESPONSE TO COURT'S ORDER TO SHOW CAUSE AND JOINT STIPULATION
Case 2:19-cv-07927-ODW-GJS Document 225 Filed 10/02/20 Page 5 of 7 Page ID #:3367



  1                                 MORRISON AND FOERSTER LLP
  2
                                    By: /s/ Kevin P. Mullen
  3                                     Kevin P. Mullen (admitted pro hac vice)
  4                                     Attorney for Defendant-Intervenor
                                        Orbital Sciences Corporation
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            -3-
             JOINT RESPONSE TO COURT'S ORDER TO SHOW CAUSE AND JOINT STIPULATION
Case 2:19-cv-07927-ODW-GJS Document 225 Filed 10/02/20 Page 6 of 7 Page ID #:3368



  1                               SIGNATURE ATTESTATION
  2         All signatories listed, and on whose behalf the filing is submitted, concur in the
  3   filing's content, and have authorized the filing.
  4                                    ARNOLD & PORTER KAYE SCHOLER LLP
  5                                    By:    /s/ Craig A. Holman
                                              Craig A. Holman (admitted pro hac vice)
  6
                                              Attorney for Plaintiff
  7                                           Space Exploration Technologies Corp.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

               JOINT RESPONSE TO COURT'S ORDER TO SHOW CAUSE AND JOINT STIPULATION
Case 2:19-cv-07927-ODW-GJS Document 225 Filed 10/02/20 Page 7 of 7 Page ID #:3369



  1                                 PROOF OF SERVICE
  2         I hereby certify that on this 2nd day of October 2020, I electronically filed the
  3   foregoing Joint Response To Court's Order To Show Cause and Joint Stipulation with
  4   the Clerk by using the CM/ECF system. I certify that all participants in the case are
  5   registered CM/ECF users and that service will be accomplished by the CM/ECF system.
  6
      Dated: October 2, 2020             ARNOLD & PORTER KAYE SCHOLER LLP
  7
  8
                                         By: /s/ Craig A. Holman
  9                                          Craig A. Holman (admitted pro hac vice)
 10                                           Counsel for Plaintiff
                                              Space Exploration Technologies Corp.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

              JOINT RESPONSE TO COURT'S ORDER TO SHOW CAUSE AND JOINT STIPULATION
